PARDEE, Circuit Judge
(after stating the facts as above). The contract involved in this case is interdependent. Its successful execution required co-operation and the prompt performance of the covenants therein by each party. It is apparent from the subject-matter of the whole contract, and particularly from the covenants in the fourth, fifth, seventh, and ninth clauses of the original contract, that time was of essence in the performance of the undertakings of both parties.
Without considering alleged breaches of the original contract, claimed to have been condoned by the compromise and agreements in the amendment, we find that clear and unequivocal breaches of the contract as amended are assigned in ithe sixth paragraph of the amended declaration, to wit: The failure to pay when due and the refusal to pay *349on demand the earned commissions of $282 on sales of stock to Cramer and the Moores, and the allegation that on the 8th day of December the defendant finally put an end to the contract. These breaches, admitted by the demurrer, give the plaintiffs a clear right of action.
Their prayer is for the sum of $16,569, the amount of commissions they would have earned if the defendant had not breached the contract. How much of this they may be able to prove to the satisfaction of the court and jury remains to be seen. The ad damnum is sufficiently alleged to give the court jurisdiction, and it is not necessary to determine whether the plaintiffs can recover any damages under the provision in the amended contract:
“That on all stock sold by the defendant’s stock salesmen the plaintiffs should be paid a commission of 75 cents per share.”
The judgment of the District Court is reversed, and the cause is remanded, with instructions to overrule the demurrer and thereafter proceed as the law requires.